Citation Nr: 1031642	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected low back disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. W. Loeb Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to November 
1951.  

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge.

In May 2009, the Board of Veterans' Appeals (Board) denied 
entitlement to an effective date earlier than August 10, 2005 for 
the grant of service connection for neuropathy of the left lower 
extremity and denied entitlement to a temporary total disability 
evaluation for treatment of a service-connected condition, for 
other condition subject to compensation, or for hospitalization 
in excess of 21 days; the Board remanded the issue of entitlement 
to an evaluation in excess of 40 percent for a back disability to 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) for additional development.  
As a VA spine evaluation was conducted in August 2009, there has 
been substantial compliance with the May 2009 remand.

An October 2009 rating decision granted service connection for 
neuropathy of the right lower extremity, with a 20 percent rating 
effective March 4, 2009, and granted an increased rating of 20 
percent for service-connected neuropathy of the left lower 
extremity, effective March 4, 2009.   

Based on the medical evidence on file, the Board will address the 
issue of TDIU below in accordance with Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim for 
an increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on individual 
unemployability).


FINDINGS OF FACT

1.  The evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  

2.  The Veteran has completed high school; he retired as an 
industrial engineer in 1994. 

3.  The Veteran's service-connected disabilities are shown to 
preclude him from securing or following a substantially gainful 
occupation consistent with his educational background and work 
history.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
40 percent for service-connected low back disability have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5243 (2009).  

2.  The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). A letter was sent to the 
Veteran in September 2005, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to an 
increased evaluation.  Although the Veteran was not informed of 
the requirements needed to establish entitlement to TDIU, this 
lack of notice is not prejudicial as the claim for TDIU is being 
granted.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter.  

A February 2007 letter provided information concerning effective 
dates that could be assigned if his IR claim was granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination of the back was 
conducted in August 2009.  

In Bryant v. Shinseki, 23Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the VLJ noted that basis of the prior 
determination(s) and noted the element(s) of the claim(s) that 
was/were lacking to substantiate the claim(s) for benefits.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
Specifically the purpose of the hearing was pointed out, with the 
appellate issues of entitlement to increased ratings for the 
headache condition and the right hand/wrist condition discussed.  
The Veteran was asked to describe the severity of his symptoms 
and requested to provide information on treatment he was 
receiving for these conditions.  Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the element(s) necessary to substantiate the claim(s) and the 
Veteran, through his testimony which elaborated on the frequency 
and severity of symptoms for his hand and headache conditions, 
demonstrated that he had actual knowledge of the element(s) 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claim(s) based on the current record.

All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the 
issues decided herein.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claims, including at his March 2009 hearing.  All general due 
process considerations have been complied with by VA, and the 
Veteran has had a 
meaningful opportunity to participate in the development of the 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  



Analysis of the Claims

Increased Rating 

The Veteran has contended that his service-connected low back 
disability is more severe than currently evaluated.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

The Veteran was service connected for low back disability by 
rating decision in June 1953 and assigned a 40 percent rating 
effective November 10, 1951.  A claim for increase was received 
by VA in August 2005, which was denied by rating decision in 
December 2005.  The Veteran timely appealed.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Under the current rating criteria involving the general rating 
formula for diseases or injuries of the spine, a 100 percent 
evaluation is assigned for unfavorable ankylosis of the entire 
spine; a 50 percent evaluation is assigned when there is 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 
10 percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees, or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees, or with muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).

The notes to the rating formula for diseases and injuries to the 
spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2009).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2009).  Each range of 
motion measurement is rounded to the nearest five degrees.  Id. 
at Note (4) (2009).  

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a (2009).

The Veteran complained of VA examination in October 2005 of 
severe low back stiffness and pain, aggravated by bending, 
lifting, and walking long distances.  He had not had any 
incapacitating episodes, but he was unable to do any kind of 
active sports or daily activity involving bending, lifting, or 
long walking.  Range of motion included 30 degrees of forward 
flexion, 15 degrees of backward extension, lateral flexion of 10 
degrees to the right and 15 degrees to the left, and rotation of 
15 degrees to the right and 30 degrees to the left.  The 
diagnosis was multiple status post herniated nucleus pulposus 
with diskectomy and fusion of L4-S1 with neuropathy of the left 
lower extremity.

The Veteran's spouse said in a March 2006 statement that the 
Veteran's back condition has gradually worsened and he was unable 
to do any activity that required any extra exertion.

According to March 2007 statements from two people who have known 
and worked with the Veteran for many years, the Veteran has 
continued to have significant problems with his back even in 
retirement.

According to a March 2007 statement from H. G. Winfield, III, 
M.D., who had been treating the Veteran for several years, the 
Veteran's three previous back surgeries had resulted in severe 
spinal stenosis at L3-L4 that is reducing his ability to maintain 
a normal lifestyle because of neurogenic claudication and chronic 
pain.  The Veteran was considered precluded from any gainful 
employment or ability to maintain a normal lifestyle.

Treatment reports dated in December 2008 and January 2009 from 
Carolina Orthopedic Specialists reveal that the Veteran was very 
limited in backward extension of the thoracolumbar spine; he was 
able to forward flex and touch his knees.  The diagnoses were 
late postoperative L4-S1 laminectomy and fusion X3; junctional 
syndrome at L3-4 with spinal stenosis; and spondylitic back pain.  
A December 2008 CAT scan showed spinal fusion and spinal stenosis 
in the low back.

The Veteran testified at his personal hearing in March 2009 that 
his low back symptomatology had worsened since his last VA 
evaluation in October 2005.

According to a March 2009 statement from Dr. Winfield, the 
Veteran had significant spinal stenosis at two segments above his 
solid fusion at L4-L5 and    L5-S1 with marked limitation of 
motion, neurogenic claudication in both lower extremities, absent 
ankle jerks, and marked hamstring tightness.  

The Veteran complained at an August 2009 VA orthopedic 
examination, which included review of the claims files, of 
constant pain with radiation to the lower extremities.  The pain 
was increased by bending, walking more than 75 to 100 yards with 
his cane, or standing more than 30 minutes with his cane.  He was 
helped by lying down.  He denied incapacitating episodes.  He 
denied any effect on his activities of daily living.  Range of 
motion was from 0 to 10 degrees for all movement except for 
bilateral rotation to 15 degrees, with pain at the end range of 
motion.  Sensation was diminished to light touch throughout both 
lower extremities.  He walked with a slow gait, taking short 
steps.  Degenerative joint disease of the lumbar spine was 
diagnosed.  

The diagnosis on VA neurologic evaluation by the same examiner 
who performed the orthopedic evaluation in August 2009 was 
bilateral radicular pain.  It was concluded that the Veteran's 
right radicular pain was secondary to his service-connected low 
back disability.

The Board concludes that an evaluation in excess of 40 percent is 
not warranted under the rating criteria for the thoracolumbar 
spine.  The Veteran's 40 percent rating is the maximum rating 
assigned for loss of motion of the thoracolumbar spine, which is 
assigned when forward flexion of the thoracolumbar spine is to 30 
degrees or less.  To warrant a higher rating, there would need to 
be evidence of unfavorable ankylosis, meaning immobility, of the 
entire thoracolumbar spine or incapacitating episodes of at least 
six weeks during the previous year, which is not shown in this 
case.  In fact, it was noted that the Veteran did not have 
incapacitating episodes.  Consequently, a schedular rating in 
excess of 40 percent is not warranted for the service-connected 
low back disability.

The Board would also note that the Veteran is currently assigned 
separate evaluations for neurological manifestations of the low 
back.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) 
(2009).  

Although an increased evaluation can normally be assigned for a 
back disability involving loss of motion when there is additional 
functional impairment, this is not true when, as in this case, 
the Veteran is already assigned the maximum schedular rating for 
loss of motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, a higher rating is not warranted for service-
connected low back disability under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  Because of the Board's action below on the issue of 
TDIU, the Board does not need to discuss whether a higher rating 
is warranted based on extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) (2009).

Although it has been contended that the Veteran should be 
assigned a 60 percent rating for his low back disability under 
Diagnostic Code 5293, which involves intervertebral disc 
syndrome, this diagnostic code was part of the schedular criteria 
applicable prior to adoption by VA of new spinal regulations in 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  
Because the Veteran did not file his claim for an increased 
rating until August 2005, more than one year after the change in 
the regulation, only the schedular criteria effective from 
September 26, 2003 is applicable to his claim.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim for an evaluation in excess of 40 percent for 
service-connected low back disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of 
service-connected disability, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are two 
or more such disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

The Board must determine whether the Veteran's service-connected 
disabilities prevent him from working at substantially gainful 
employment consistent with his work background and education.  

The Veteran is currently assigned a 40 percent rating for his 
service-connected low back disability, a 20 percent rating for 
his service-connected neuropathy of the right lower extremity, 
and a 20 percent rating for his service-connected neuropathy of 
the left lower extremity.  His combined rating is 60 percent, 
with a bilateral factor of 3.6 percent for Diagnostic Code 8520.  
As the Veteran's service-connected disabilities are all related 
to his low back disorder, he meets the percentage standards for 
consideration of a TDIU rating.  

The Veteran's Defense Department Form 214 reveals that he 
completed high school.  He said that he retired from work as an 
industrial engineer in 1994.   

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.  

Consequently, the Board must now determine whether the Veteran's 
service-connected disabilities are severe enough to prevent him 
from obtaining and maintaining substantially gainful employment.  

The Veteran has had three low back surgeries and has significant 
limitation of motion of the low back with bilateral radiculopathy 
into the lower extremities; he is assigned the maximum rating for 
limitation of motion of the thoracolumbar spine.  He complained 
at his travel board hearing in March 2009 that his low back 
disability had worsen over the years, and he had forward flexion, 
backward extension, and lateral bending to either side to only 10 
degrees in August 2009.  Dr. Winfield, who had treated the 
Veteran for several years, noted in March 2007 that the Veteran's 
low back symptomatology, especially his severe spinal stenosis, 
precluded gainful employment.

Based on its review of the facts in this case, the Board finds 
that the evidentiary record shows that the Veteran has 
significant impairment of both social and industrial adaptability 
due to his service-connected disabilities.  Consequently, the 
Board finds that his service-connected disabilities are shown to 
currently preclude him from securing and following substantially 
gainful employment.  Therefore, TDIU is warranted.




ORDER

A rating in excess of 40 percent for low back disability is 
denied.

TDIU is granted subject to the controlling regulations applicable 
to the payment of monetary benefits.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


